Thacher, J.:
This was an indictment for larceny, preferred in the circuit court of Monroe county. The indictment contained two counts, the first for the larceny of a gray mare of the value of seventy dollars, a saddle of the value of ten dollars, a bridle of the value of one dollar, a saddle-blanket of the value of one dollar, ten dollars in specie, and a bank-note for ten dollars; the second count was for the larceny of a promissory note for the sum of twenty-two hundred dollars. The jury found a verdict of guilty; without assessing any value to the property or any portion of it charged to have been the subject of the larceny. The ground of error taken is, that the verdict is too vague and uncertain, upon which to predicate a judgment.
The statutes of this state make a distinction between grand and petit larceny, accordingly as the value of the property alleged to be stolen be over twenty-five or under twenty dollars, and in regard to the kind and amount of punishment. H. & H., 666, § 13; ibid., 709, § 63; ibid., 722, § 21.
The jury in this case found a general verdict of guilty upon an indictment containing two counts, both charging grand larceny. This was sufficient to warrant a sentence and judgment *336for the crime of grand larceny, although it be true the liberty remained with the jury, under the indictment, to have found a verdict of petit larceny, or guilty of feloniously taking and stealing and carrying away property, under the value of twenty dollars. 1 Chit. Cr. L., 640; Poindexter v. The Commonwealth, 4 Rand. R., 668.1
Judgment affirmed.

 See State v. Summerville, 8 Shep., 20; Jones v. State, 13 Ald., 153; State v. Smart, 4 Rich , 356. But see Ray v. State, 1 Greene, 316; Sawyer v. People, 3 Gilman, 513; Highland v. People, 1 Scam., 392; Gilbert v. Steadman, 1 Root, 403; Locke v. State, 32 N. H. R., 106.